Name: 97/419/CFSP: Council Decision of 26 June 1997 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods
 Type: Decision
 Subject Matter: tariff policy;  trade policy;  technology and technical regulations;  defence
 Date Published: 1997-07-07

 Avis juridique important|31997D041997/419/CFSP: Council Decision of 26 June 1997 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods Official Journal L 178 , 07/07/1997 P. 0001 - 0005COUNCIL DECISION of 26 June 1997 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods (97/419/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.3 thereof,Having regard to the general guidelines given by the European Council held at Lisbon on 26 and 27 June 1992,Having regard to Decisions 94/942/CFSP (1) and 97/100CFSP (2),Whereas the lists of goods in Annexes I and IV to Decision 94/942/CFSP should be updated in order to take into account developments in the Wassenaar Arrangement on Export Controls for Conventional Arms and Dual-Use Goods and Technologies, in the Australia Group, in the Missile Technology Control Regime and in the Nuclear Suppliers' Group,HAS DECIDED AS FOLLOWS:Article 11. The list of dual-use goods in Annex I to Decision 94/942/CFSP, referred to in Article 2 of that Decision and in Article 3 (1) of Council Regulation (EC) No 3381/94 of 19 December 1994 setting up a Community regime for the control of exports of dual-use goods (3), shall be amended in accordance with Annex I hereto.2. Annex IV to Decision 94/942/CFSP, referred to in Article 5 of that Decision and in Article 19 (1) (b) of Regulation (EC) No 3381/94, shall be amended in accordance with Annex II hereto.Article 2This Decision shall be published in the Official Journal.Article 3This Decision shall enter into force on the day of its publication.It shall apply from the thirtieth day following the date of publication.Done at Luxembourg, 26 June 1997.For the CouncilThe PresidentH. VAN MIERLO(1) OJ No L 367, 31. 12. 1994, p. 8. Decision as amended by Decision 96/613/CFSP (OJ No L 278, 30. 10. 1996, p. 1).(2) OJ No L 34, 4. 2. 1997, p. 1.(3) OJ No L 367, 31. 12. 1994, p. 1. Regulation as amended by Regulation (EC) No 837/95 (OJ No L 90, 21. 4. 1995, p. 1).ANNEX I Annex I to Decision 94/942/CFSP, as amended by Decision 96/613/CFSP, itself amended by Decision 97/100/CFSP, shall be amended as follows:1. 1C111.c.1For this sub-entry substitute the following:'SEE MILITARY GOODS CONTROLS FOR Butacene`2. 1C351.dAfter sub-entry 1C351.d.10 insert the following new sub-entry:'11. Aflatoxins`3. 2B109 Technical Note 2For this note substitute the following:'2. 2B109 does not control machines that are not usable in the production of propulsion components and equipment (e.g. motor cases) for systems specified in 9A005, 9A007.a. or 9A105.a.`4. 9A105For this entry substitute the following:'>TABLE>`5. 9A107For this entry substitute the following:'>TABLE>`6. 9A119For this entry substitute the following:'>TABLE>`7. 1A102For: '. . . for systems specified in 9A004 or 9A104.`read: '. . . for space launch vehicles specified in 9A004 or sounding rockets specified in 9A104.`8. 4A101For: '. . . for use in systems specified in 9A004 or 9A104.`read: '. . . for use in space launch vehicles specified in 9A004 or sounding rockets specified in 9A104.`9. 4A102For: '. . . design integration of systems specified in 9A004 or 9A104.`read: '. . . design integration of space launch vehicles specified in 9A004 or sounding rockets specified in 9A104.`10. 6A108.aFor: '. . . for use in systems specified in 9A004 or 9A104;`read: '. . . for use in space launch vehicles specified in 9A004 or sounding rockets specified in 9A104;`11. 7A103.bFor: '. . . for use in systems specified in 9A004 or 9A104.`read: '. . . for use in space launch vehicles specified in 9A004 or sounding rockets specified in 9A104.`12. 7A105For: '. . . for use in systems specified in 9A004 or 9A104;`read: '. . . for use in space launch vehicles specified in 9A004 or sounding rockets specified in 9A104;`13. 7A106For: '. . . for use in systems specified in 9A004 or 9A104.`read: '. . . for use in space launch vehicles specified in 9A004 or sounding rockets specified in 9A104.`14. 7A115For: '. . . for use in systems specified in 9A004 or 9A104.`read: '. . . for use in space launch vehicles specified in 9A004 or sounding rockets specified in 9A104.`15. 7A116For: '. . . for systems specified in 9A004 or 9A104:`read: '. . . for space launch vehicles specified in 9A004 or sounding rockets specified in 9A104:`16. 7D103For: '. . . design integration with the systems specified in 9A004 or 9A104.`read: '. . . design integration with the space launch vehicles specified in 9A004 or sounding rockets specified in 9A104.`17. 9A110For: '. . . for use in the systems specified in 9A004 or 9A104 . . .`read: '. . . for use in the space launch vehicles specified in 9A004 or sounding rockets specified in 9A104 . . .`18. 9A115For: '. . . for systems specified in 9A004 or 9A104,`read: '. . . for space launch vehicles specified in 9A004 or sounding rockets specified in 9A104,`19. 9B116For this entry, substitute the following:'>TABLE>`20. 9D103For: '. . . design integration of the systems specified in 9A004 or 9A104, or the sub-systems . . .`read: '. . . design integration of the space launch vehicles specified in 9A004 or sounding rockets specified in 9A104, or the sub-systems . . .`21. 9E102For this entry, substitute the following:'>TABLE>`22. 3A202This entry is deleted.ANNEX II Entries 4A001b. and 4D003c. in Annex IV to Decision 94/942/CFSP, as amended by Decision 96/613/CFSP, itself amended by Decision 97/100/CFSP, shall be amended to read as follows:'>TABLE>`'>TABLE>`'>TABLE>`